Citation Nr: 1007575	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post staphylococcus (staph) infection of left shoulder 
surgery from January 26, 2004 to March 1, 2004. 
 
2.  Entitlement to temporary total rating beyond August 31, 
2004 based on the need for convalescence (38 C.F.R. § 4.30 
(2009) following status post staph infection of left shoulder 
surgery. 
 
3.  Entitlement to an evaluation in excess of 40 percent for 
status post staph infection of left shoulder surgery from 
September 1, 2004.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1966.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating 
determinations of the VA Regional Office (RO) in Portland, 
Oregon, that among other things granted compensation under 
38 U.S.C.A. § 1151 (West 2002) for status post left shoulder 
incision site surgery residuals with staph infection 
requiring irrigation and debridement, identified as painful 
scar (hereinafter, left shoulder scar residuals), from 
January 26, 2004 for which a 10 percent rating was awarded.  
A 100 percent temporary total disability rating was assigned 
from March 2, 2004 to August 31, 2004 under the provisions of 
38 C.F.R. § 4.30 (2009).  

A Board decision in April 2007 denied service connection for 
a left shoulder disorder, a right knee disorder, 
posttraumatic stress disorder, compensation under 38 U.S.C.A. 
§ 1151 for right knee and neck disorders, and declined to 
reopen the claim of service connection for a neck disorder.  
These matters are no longer for appellate consideration.  In 
the same decision, the Board remanded the remaining issue on 
appeal of entitlement to a rating in excess of 10 percent for 
left shoulder disability under the provisions of 38 U.S.C.A. 
§ 1151.

By rating action dated in November 2004, the 10 percent 
rating for left shoulder disability under 38 U.S.C.A. § 1151 
was increased to 40 percent, effective from September 1, 
2004.

Following review of the record, the issues of entitlement to 
a temporary total rating beyond August 31, 2004 based on the 
need for convalescence following status post staph infection 
of left shoulder surgery, and entitlement to an evaluation in 
excess of 40 percent for status post staph infection of left 
shoulder surgery from September 1, 2004 will be addressed in 
the remand that follows and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDING OF FACT

From January 26, 2004 to March 1, 2004, status post surgery 
of staph infection of the left shoulder surgical was 
manifested by no more than a tender and painful scar.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post staph infection of left shoulder surgery from January 
26, 2004 to March 1, 2004 have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7804 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the symptoms associated with his 
left shoulder incisional scarring with history of staph 
infection are more disabling than reflected by the currently 
assigned disability evaluation and have warranted a higher 
rating since the grant of compensation under 38 U.S.C.A. 
§ 1151.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For an 
increased compensation issue, 38 U.S.C.A. § 5103(a) requires 
at a minimum that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in severity of the disability. See 
Vazquez-Flores v. Peake, 33 Vet.App. 27 (2008).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

The Veteran challenges the initial evaluation for left 
shoulder disability following the grant of compensation in 
January 2004.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated and proven, thereby rendering 
§ 5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Here, the duty to notify was satisfied by letter 
dated in June 2002.  The notice that was provided before 
compensation connection was granted was legally sufficient.  
The Veteran was sent a letter in April 2007 as to the 
effective date elements of the claim. See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA's duty to notify in 
this case has been satisfied.  For these reasons, the Board 
may proceed to decide the first aspect of the issues on 
appeal; entitlement to an evaluation in excess of 10 percent 
for status post staph infection of left shoulder surgery from 
January 26, 2004 to March 1, 2004. 

If any VA error is identified as to any of the four notice 
elements required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant. Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for cert. 
filed (U.S. March 21, 2008) (No. 07-1209).

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The record reflects that the appellant was 
afforded VA examinations in July 2004 and July 2007 that 
evaluated the disability at issue.  In the instant case, the 
issue currently under consideration encompasses a very 
limited window prior to the precipitating event leading to 
the grant of compensation under 38 U.S.C.A. § 1151 before the 
VA examinations were conducted.  However, there are 
sufficient VA clinical records pertaining to the left 
shoulder prior to and subsequent to surgery on January 26, 
2004 from which the Board can adequately evaluate the 
clinical picture and perform a thorough analysis.  Therefore, 
additional VA examination as to this claim is not necessary.  
The Veteran does not contend that there is any outstanding 
evidence that has not been received or considered as to this 
aspect of the appeal.  The Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  It is therefore found that no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist in the development of this claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The claim is ready to be considered on the merits.

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life and is 
based, as far as practicable, on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2009).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.3 (2009).

The Veteran's left shoulder disability is evaluated under 
applicable provisions of 38 C.F.R. § 4.118 for scarring.  The 
criteria for rating scars were revised effective October 23, 
2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, 
because the issue under consideration only encompasses the 
time frame from January 26, 2004 to March 1, 2004, it will 
only be evaluated under the rating criteria in effect prior 
to October 23, 2008.

Prior to October 23, 2008, 38 C.F.R. § 4.118 Diagnostic Code 
7801 provided ratings for scars, other than the head, face, 
or neck, that were deep or that caused limited motion.  Scars 
that were deep or that caused limited motion in an area or 
areas exceeding 6 square inches (39 square centimeters) were 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 square centimeters) were rated 
20 percent disabling.  Scars in an area or areas exceeding 72 
square inches (465 square centimeters) were rated 30 percent 
disabling.  Scars in an area or areas exceeding 144 square 
inches (929 square centimeters.) were rated 40 percent 
disabling.  Note (1) to Diagnostic Code 7802 provided that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, would be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 (2009).  Note (2) 
provided that a deep scar was one associated with underlying 
soft tissue damage. Id

38 C.F.R. § 4.118, Diagnostic Code 7802 provided ratings for 
scars, other than the head, face, or neck, that were 
superficial and did not cause limited motion.  Superficial 
scars that did not cause limited motion in an area or areas 
of 144 square inches (929 square centimeters) or greater, 
were rated 10 percent disabling.  Note (1) to Diagnostic Code 
7802 provided that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, were to be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provided that a superficial scar was one not associated with 
underlying soft tissue damage. Id.

38 C.F.R. § 4.118 Diagnostic Code 7803 provided for a 10 
percent rating for superficial unstable scars.  Note (1) to 
Diagnostic Code 7803 provided that an unstable scar was one 
where for any reason there was frequent loss of covering of 
skin over the scar.  Note (2) provided that a superficial 
scar was one not associated with underlying soft tissue 
damage.  Diagnostic Code 7804 provided a 10 percent rating 
for superficial scars that were painful on examination.  Note 
(1) to Diagnostic Code 7804 provided that a superficial scar 
was one not associated with underlying soft tissue damage.  
Diagnostic Code 7805 provided that other scars were to be 
rated on limitation of function of the affected part. Id.  

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged." Hart v. Mansfield, 21 Vet. App. 
505 (2007) (staged ratings are appropriate when the factual 
findings show distinct period where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 
(2001).

Factual Background

Evaluation in excess of 10 percent for status post staph 
infection of left shoulder surgery residuals from January 26, 
2004 to March 1, 2004.

The Veteran underwent open debridement and acromioplasty of 
the left shoulder in April 2002.  The appellant continued to 
complain of left shoulder pain.  

VA outpatient clinic notes dating from January 26, 2004 show 
that the Veteran was seen for continuing complaints of left 
shoulder pain which he stated had not improved since the 
surgery.  He related that he could no longer perform the 
activities of daily living and would 'rather have his 
shoulder cut off' than to continue with the current pain.  He 
described pain as primarily occurring with forward flexion 
and cross-arm activities.  Physical examination disclosed a 
well-healed left shoulder incision that was tender at the 
midpoint.  There was a small deltoid detachment at the mid 
portion of the incision with a defect noted with deltoid 
contraction.  The Veteran had positive cross-arm impingement 
and tenderness with cross-body adduction.  Following 
examination and review of prior X-rays, the assessment was 
that the Veteran was status post debridement of massive 
rotator cuff tear in the left shoulder with continued pain.  
It was noted that his pain was most likely due to 
acromioclavicular arthrosis.  He was given a cortisone 
injection and reported 50 percent pain resolution.  The 
Veteran underwent a left distal clavicle resection for 
osteolysis.  It was reported that he tolerated the procedure 
well and there were no complications.  Pain was controlled 
with medication.  He was placed in a shoulder immobilizer and 
taken to post anesthesia care where he recovered 
appropriately.  He was able to participate in physical 
therapy during his stay.  Upon discharge on January 28, 2004, 
physical examination was unremarkable and his incision was 
clean, dry and intact.  It was noted that follow-up would 
include the suture clinic in two weeks and the post operative 
clinic in six weeks.  

VA outpatient clinic notes show that on March 1, 2004, the 
appellant was seen for pus draining from his left shoulder 
wound with gradually worsening redness and swelling at the 
incision site.  An assessment of left shoulder deep wound 
infection was rendered.  He was admitted and underwent 
irrigation and debridement of the left shoulder wound that 
was followed by weeks of an antibiotic regimen and follow-up 
for septic shoulder.  He was readmitted in May 2004 for 
antibiotic therapy and left shoulder rehabilitation.



Legal Analysis

In this case, there was a change in the nature of the 
disability and a change in the scope of what was encompassed 
by the grant of benefits under the provisions of 38 U.S.C.A. 
§ 1151.  The staged rating assigned by the AOJ reflects the 
changing nature of the disability.  

In this decision, the Board addresses the impairment prior to 
March 2, 2004.  Prior to March 2, 2004, the disability 
subject to 38 U.S.C.A. § 1151 did not include the orthopedic 
impairment; such disability was specifically denied.  Rather, 
the actions of VA reflect that he had undergone a surgical 
procedure and that there was, with benefit of hindsight, an 
incipient infection.  The AOJ has rated that incipient 
infection as analogous to a tender or painful scar.

VA outpatient evaluation on January 26, 2004 refelcted a 
well-healed left shoulder incision that was tender at the 
midpoint, and small deltoid detachment at the mid portion of 
the incision with a defect noted with deltoid contraction.  
VA clinical records indicate that the appellant complained of 
debilitating left shoulder pain and severe limitation of 
function at that time.  The assessment was that such symptoms 
were residuals of post surgery debridement of massive rotator 
cuff tear in the left shoulder, and that pain was most likely 
due to acromioclavicular arthrosis.  None of these symptoms 
was service-connected or subject to compensation under 
38 U.S.C.A. § 1151.  Benefits under the provisions of § 1151 
were subsequently granted for residuals of post operative 
wound infection.  The grant of compensation under § 1151 did 
not initially contemplate anything other than the incipient 
infrection and scar from surgery on January 26, 2004.  Prior 
to rehospitalization, the bone and joint manifestations the 
Veteran already had were not subject to compensation and may 
not be considered in evaluating the claim. See 38 C.F.R. 
§ 4.14 (2009).  

Therefore, only the surgery scar and infection dating from 
January 26, 2004 and subsequent complications and residuals 
under 38 U.S.C.A. § 1151 will be considered for a higher 
rating.

The record reflects that following surgery on January 26, 
2004, no complications were reported.  The Veteran was noted 
to recover uneventfully and was able to participate in 
physical therapy.  Upon discharge on January 28, 2004, his 
incision was observed to be clean, dry and intact.  The 
Veteran's scar was not reported to unstable or deep or 
associated with any underlying tissue damage.  While the left 
shoulder was reported to be immobilized for a short time 
after the surgery, there was no indication of limitation of 
motion or limitation of function due to the January 26, 2004 
left shoulder scar or the infection.  It was only upon the 
development of complications deriving from a staph infection 
first clinically noted in March 2004 that compensation under 
§ 1151 was conceded for the more recent left shoulder scar.  
It is clear from actions implied in the rating decision 
subsequent to the infection that the agency of original 
jurisdiction accepted that there was additional limitation of 
function associated with the infection and the scar residuals 
for which a temporary total rating and a higher rating were 
subsequently granted.  The Board points out, however, that 
prior to March 2, 2004, no more than a tender and/or painful 
scar was clinically demonstrated.  Therefore, given the 
absence of findings to support a higher evaluation under 
other applicable diagnostic codes for scarring, an evaluation 
in excess of 10 percent is not warranted between January 26, 
2004 and March 1, 2004.  

When a claimant is awarded compensation and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings. See Fenderson v. West, 12 Vet. App. 119 
(1999) (noting that staged ratings are assigned at the time 
an initial disability rating is assigned).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court of Appeals for 
Veterans Claims extended entitlement to staged ratings to 
claims for increased disability ratings where "the factual 
findings show distinct periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings."  In the instant case, there is no demonstrable 
clinical or subjective evidence to support a higher 
evaluation for the left shoulder scar between January 26, 
2004 and March 1, 2004.  The appellant's argument that 
everything should be subject to benefits under the provisons 
of 38 U.S.C.A. § 1151 has been rejected.  The Board thus 
finds that as the disability did not significantly change, a 
uniform rating is appropriate for the period in question. 

Finally, consideration has been given as to whether the 
Veteran is entitled to a higher disability evaluation on an 
extraschedular basis from January 26, 2004 to March 1, 2004.  
The Board finds, however, that the current rating adequately 
contemplates the Veteran's disability picture for the 
applicable time frame under consideration.  No untoward 
symptoms are indicated during that period.  The schedular 
criteria reasonably describe the appellant's disability level 
and symptomatology.  As such the assigned schedular 
evaluation is adequate and no referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service is necessary to determine whether an extraschedular 
rating is warranted. See 38 C.F.R. § 3.321 (2009); Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 
No.2008-7135 (Fed.Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
veteran's disability picture.Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant' s disability 
level and symptomatology, then the claimant' s disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant' s level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant' s exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  
Here, prior to rehospitalization, the scope of the disability 
subject to 38 U.S.C.A. § 1151 was extremely narrow; as yet, 
an unkown infection and a surgical scar.  The disability did 
not result in frequent periods of hospitalization and the 
scar is exactly what is contemplated by the rating schedule. 


ORDER

An evaluation in excess of 10 percent from January 26, 2004 
to March 1, 2004 is denied.


REMAND

The Board points out that the issue of entitlement to a 
temporary total rating based on the need for convalescence 
beyond August 31, 2004 following status post staph infection 
of left shoulder surgery is appropriately before the Board 
but has not been addressed.  A remand is warranted in this 
regard for further development and adjudication.  In view of 
such, the Board finds that the issue of entitlement to an 
evaluation in excess of 40 percent for status post staph 
infection of left shoulder surgery from September 1, 2004 
must be deferred because it is inextricably intertwined with 
consideration of the formerly cited matter. See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).  
Therefore, the issue of entitlement to a temporary total 
rating based on the need for convalescence beyond August 31, 
2004 following status post staph infection of left shoulder 
surgery must be adjudicated prior to disposition of the 
remaining issue on appeal.

Additionally, the Board observes that the August 2009 rating 
decision granted a 40 percent disability rating for left 
(minor) shoulder scar causing limitation of motion or 
limitation of function of the affected body part utilizing 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2009).  However, it is unclear as to whether the left 
shoulder is still considered the minor extremity, and whether 
the appellant was awarded a 30 percent evaluation for 
limitation of motion of the minor shoulder and 10 percent for 
the scar.  The problem arises in this case because the VA 
examiner noted in July 2004 that the appellant was normally a 
right-hand dominant individual but that during the difficulty 
with his service-connected right shoulder and right arm, he 
had trained himself to be left hand dominant for the most 
part.  More recent VA clinical evidence indicates that it is 
the left shoulder that is the greater disability.  Therefore, 
on remand, the RO should clarify the right arm versus the 
left as the major extremity, and take into consideration the 
comments of the VA examiner in 2004 and the July 2007 VA 
examination findings.  The basis for the 40 percent 
disability rating should be clearly explained in a 
supplemental statement of the case.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2009), the implementing 
regulations found at 38 C.F.R. 
§ 3.159 (2009) and any other legal 
precedent are fully complied with 
and satisfied with respect to all 
issues currently on appeal. See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Vazquez-
Flores v. Peake, 22 Vet.App. 37 
(2008).

2.  The RO should issue a statement 
of the case on the issue of 
entitlement to a temporary total 
rating based on the need for 
convalescence beyond August 31, 
2004 following status post staph 
infection of left shoulder surgery.  
If, and only if the Veteran files a 
timely substantive appeal should 
this issue be returned to the Board 
for further disposition.

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal, as appropriate, to 
include a supplemental statement of 
the case addressing the bases on 
which the 40 percent disability 
evaluation for status post staph 
infection of left shoulder surgery 
are predicated.  If a benefit is 
not granted, the appellant and his 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board for disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


